                Case 20-50772-BLS   Doc 20-1   Filed 02/22/21   Page 1 of 5




                                Exhibit 1 to Order




DOCS_DE:229569.1 31270/001
                    Case 20-50772-BLS                    Doc 20-1           Filed 02/22/21              Page 2 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                                                      Chapter 7
HERITAGE HOME GROUP, LLC, et al.,1                                                          Case No. 18-11736 (BLS)

                                 Debtors.                                                   (Jointly Administered)

ALFRED T. GIULIANO, in his capacity as Chapter 7
Trustee of HERITAGE HOME GROUP, LLC, et al.,

                   Plaintiff,
               v.                                                                           Adv. Proc. No. 20-50772 (BLS)
KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS
SPECIAL SITUATIONS FUND III (AIV), LP; KPS
OFFSHORE INVESTORS LTD.; KPS CAPITAL
PARTNERS, LP; KPS CAYMAN MANAGEMENT III
LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS
III, LP; KPS INVESTORS III (AIV), LP; KPS
INVESTORS III (AIV), LTD.,

                                 Defendants,

PNC BANK, NATIONAL ASSOCIATION,

                                 Nominal Defendant.

           SIXTH STIPULATION FOR FURTHER EXTENSION OF TIME FOR
        THE KPS DEFENDANTS TO ANSWER, MOVE OR OTHERWISE RESPOND
                            TO THE COMPLAINT

           Plaintiff, Alfred T. Giuliano in his capacity as chapter 7 trustee of Heritage Home Group,

LLC, et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the “Debtors”) in the

above-captioned cases pending under chapter 7 of title 11 of the United States Code (the

“Bankruptcy Code”), by and through his undersigned counsel and defendants: KPS Special

Situations Fund III (A), L.P., KPS Special Situations Fund III, LP, KPS Special Situations Fund


1
  The “Debtors” in these cases, along with the last four digits of each Debtor’s tax identification number, as applicable, are: Heritage Home
Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH Group Holdings US, Inc. (7206) (“HHG Holdings”); HHG Real
Property LLC (3221) (“HHG Property”); and HHG Global Designs LLC (1150) (“HHG Designs”).



DOCS_DE:230139.7
               Case 20-50772-BLS           Doc 20-1     Filed 02/22/21    Page 3 of 5




III (Supplemental), LP, KPS Special Situations Fund III (AIV), LP, KPS Offshore Investors Ltd.,

KPS Capital Partners, LP, KPS Cayman Management III Ltd., KPS Investors III, Ltd., KPS

Investors III, LP, KPS Investors III (AIV), LP, and KPS Investors III (AIV), Ltd. (collectively,

the “KPS Defendants,” and together with Plaintiff, the “Parties”), enter into this Sixth Stipulation

for Further Extension of Time for the KPS Defendants to Answer, Move or Otherwise Respond to

the Complaint (the “Stipulation”) and hereby stipulate and agree as follows:

        1.         Except as provided in paragraph 2 below, the Parties agree and stipulate that the

time within which KPS Defendants may answer, move, or otherwise plead in response to the

Complaint [D.I. 1] in the above-captioned adversary proceeding is hereby extended to and

including June 24, 2021.

        2.         The KPS Defendants agree that personal jurisdiction, process, service of process,

and venue are proper and sufficient in this case and waives any defenses under Fed. R. Civ. P.

12(b)(2), (3), (4), and (5), made applicable in this adversary proceeding by Fed. R. Bankr. P.

7012(b).



                              [Remainder of page intentionally left blank.]




                                                   2
DOCS_DE:230139.7
               Case 20-50772-BLS          Doc 20-1    Filed 02/22/21     Page 4 of 5




        3.         Except as specifically set forth herein, all rights, claims and defenses of the

Parties are fully preserved.



Dated: February 19, 2021                PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Peter J. Keane
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        John A. Morris (NY Bar No. 2405397)
                                        Colin R. Robinson (DE Bar No. 5524)
                                        Peter J. Keane (DE Bar No. 5503)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Phone: (302) 652-4100
                                        Facsimile: (302) 652-4400
                                        Email: bsandler@pszjlaw.com
                                                jmorris@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com

                                        Counsel to Plaintiff, Alfred T. Giuliano, Chapter 7 Trustee
                                        for the Estates of Heritage Home Group, LLC, et al.

                                        -and-

Dated: February 19, 2021                COZEN O'CONNOR


                                        /s/ Mark E. Felger
                                        Mark E. Felger (DE Bar No. 3919)
                                        1201 N. Market Street, Suite 1001
                                        Wilmington, DE 19801
                                        Phone: (302) 295-2000
                                        Email: mfelger@cozen.com

                                        and




DOCS_DE:230139.7
               Case 20-50772-BLS    Doc 20-1    Filed 02/22/21      Page 5 of 5




                                   PAUL, WEISS, RIFKIND, WHARTON & GARRISON
                                   LLP
                                   Jeffrey D. Saferstein, Esquire
                                   Jacob A. Adlerstein, Esquire
                                   Sarah Harnett, Esquire
                                   1285 Avenue of the Americas
                                   New York, NY 10019
                                   Phone: (212) 373-3000
                                   Email: jsaferstein@paulweiss.com
                                           jadlerstein@paulweiss.com

                                   Counsel for the KPS Defendants




DOCS_DE:230139.7
